Exhibit 10.66

CONSENT TO ASSIGNMENT AGREEMENT

BETWEEN

CONNETICS AND

INTERMUNE PHARMACEUTICALS, INC.

JUNE 23, 2000

THIS CONSENT TO ASSIGNMENT AGREEMENT (this “Agreement”) is made effective and
entered into as of June 23, 2000 (the “Effective Date”) by and between
GENENTECH, INC., a Delaware corporation, with a principal place of business at 1
DNA Way, South San Francisco, California 94080 (“Genentech”), CONNETICS
CORPORATION, a Delaware corporation, with a principal place of business at 3400
Bayshore Road, Palo Alto, California 94303 (“Connetics”) and INTERMUNE
PHARMACEUTICALS, INC., a Delaware corporation, with a principal place of
business at 1710 Gilbreth Road, Suite 301, Burlingame, CA 94010 (“InterMune”).
Genentech, Connetics and InterMune may be referred to herein as a “Party” or
collectively as the “Parties.”

RECITALS

A. WHEREAS, InterMune is a corporation formed for the purpose of research and
development of biopharmaceutical products for the treatment of infectious and
autoimmune diseases;

B. WHEREAS, Connetics has licensed the rights to certain immunology-based
products and to the technology relating thereto from Genentech pursuant to that
certain License Agreement for Interferon Gamma by and between Connetics and
Genentech, dated May 5, 1998, as amended (the “Genentech License”);

C. WHEREAS, InterMune and Connetics have entered into that certain Amended and
Restated Exclusive Sublicense Agreement, dated April 27, 1999 (the “Original
Agreement”), pursuant to which (a) Connetics granted an exclusive sublicense to
InterMune under the Genentech License to develop, make, have made, import, offer
for sale and sell therapeutic products containing or derived from such
immunology-based products and technology for use for certain specific
indications, and (b) InterMune granted to Connetics the exclusive option to
practice such sublicensed rights in the dermatology field;

D. WHEREAS, InterMune and Connetics now desire to supersede and replace the
Original Agreement in order to assign to InterMune Connetics’ entire right,
title and interest in, to and under the Genentech License by entering into that
certain Assignment and Option Agreement, in the form attached hereto as Exhibit
A (the “Assignment Agreement”); and

E. WHEREAS, pursuant to section 12.4 of the Genentech License, with the prior
written consent of Genentech, Connetics may assign the Genentech License to
InterMune.

NOW THEREFORE, in consideration of the above recitals and the covenants set
forth herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

1. Genentech consents to the assignment by Connetics to InterMune of all
Connetics’ right, title and interest in and to the Genentech License.

2. On the Effective Date, Genentech unconditionally releases and discharges
Connetics from any and all obligations under the Genentech License, and
Genentech deems InterMune to be the successor in interest of Connetics under the
Genentech License. Notwithstanding the above, Connetics shall remain responsible
for all of its obligations, if any, under Section 8.1 of the Genentech License.

3. InterMune shall assume all of the obligations of and is entitled to all the
rights of Connetics under the Genentech License, except that Connetics shall
remain responsible for all of its obligations, if any, under Section 8.1 of the
Genentech License.

4. Section 1.28 of the Genentech License is hereby amended in its entirety to
read as follows:

“1.28 “Territory” shall mean the United States of America and Canada, and their
respective territories and possessions, and Japan.”

5. Nothing herein shall alter or affect the Stock Agreement or Stock Agreement
Amendment (both defined in the Genentech License) between Connetics and
Genentech.

6. This agreement may be executed in two or more counterparts, each of which
shall be an original and all of which shall constitute together the same
document.

7. This agreement shall be governed in accordance with the laws of the State of
California, exclusive of its conflicts of laws provisions.

IN WITNESS WHEREOF, each of Genentech, Connetics and InterMune have executed
this Agreement, as of the day and year first written above.

 

INTERMUNE PHARMACEUTICALS, INC. GENENTECH, INC. By: /s/ W. Scott Harkonen By:
/s/ Art Levinson

Print Name: W. Scott Harkonen Print Name: Art Levinson

Title: Pres. & CEO Title: CEO

 

CONNETICS CORPORATION By: /s/ Thomas G. Wiggans

Print Name: Thomas G. Wiggans

Title: Pres. & CEO

 

2